Citation Nr: 0209349	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  99-05 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, claimed on a direct basis and as secondary to a 
service-connected lumbar spine disorder.

2.  Entitlement to service connection for dizziness, claimed 
as secondary to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel



INTRODUCTION

The veteran served on active duty from August 1956 to October 
1960.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in November 2000, it was remanded to the 
Department of Veterans Affairs (VA), St. Paul, Minnesota, 
Regional Office (RO) for additional development and 
readjudication.  Following the completion of the requested 
development, the RO issued a supplemental statement of the 
case in April 2002 that continued the denial of the veteran's 
claims.  The case was returned to the Board and is now ready 
for further review.  


FINDINGS OF FACT

1.  There is credible evidence of an injury to the back in 
service, and competent medical evidence diagnosing a current 
cervical spine disorder.  The competent evidence is in 
equipoise as to whether there is a link between the current 
cervical spine disorder and the in-service back injury.  

2.  Dizziness as a separate disease entity has not been 
diagnosed.

3.  A preponderance of the medical evidence of record does 
not support the contention that the veteran's claims 
dizziness resulted from a service-connected disability.


CONCLUSIONS OF LAW

1.  A cervical spine disorder was incurred in service, and 
the veteran is entitled to service connection for a cervical 
spine disorder.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).

2.  Dizziness is not related to a disease or injury of 
service incurrence, and the veteran is not entitled to 
service connection for dizziness.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.310 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a cervical spine disability, which he contends was incurred 
in service.  He also seeks entitlement to service connection 
for dizziness, which he appears to contend is related to 
service-connected disabilities.

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  The Board will then 
present a common factual background.  Pertinent law and VA 
regulations will then be reviewed.  Finally, the Board will 
analyze the veteran's claims and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has considered whether the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) have been fulfilled.

This law eliminated the former statutory requirement that 
claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

The RO initially denied the veteran's claims of entitlement 
to service connection disability by finding that the claims 
were not well grounded.  In its November 2000 decision, the 
Board specifically determined that the veteran's claims were 
well grounded.

The VCAA, which was enacted in November 2000, eliminated the 
concept of a well grounded claim, and superseded the decision 
of the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. (2000) (per 
curiam), in which the Court held that VA could not assist in 
the development of a claim that was not well grounded.  

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) 
(West Supp. 2001).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 (2001).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), The 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In an April 2002  supplemental statement of the case (SSOC), 
the RO denied the veteran's claims based on the substantive 
merits of the claims.  Thus, any deficiencies contained in 
the original statement of the case have been rectified.  The 
Board will apply the current standard of review in evaluating 
the veteran's claims below.

There is no issue as to substantial completeness of the 
application.  See 38 U.S.C.A. § 5102 (West Supp. 2001).  The 
issue before the Board is based upon a claim for secondary 
service connection filed by the veteran in February 1998.  
The claim appeared substantially complete on its face.  The 
veteran clearly identified the disabilities in question and 
the benefits sought.  Further, he referenced an attached 
medical statement that set out the bases for the claim.  

Under the VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)).  The veteran 
has been advised of the type of evidence lacking to 
demonstrate entitlement to the benefit sought with a July 
1998 rating decision; January 1999 statement of the case; 
March 2000 supplemental statement of the case; the November 
2000 remand issued by the Board; and the April 2002 
supplemental statement of the case.  VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  The RO obtained or attempted to obtain the 
veteran's VA treatment records and private treatment records 
as they were identified by the veteran.  It does not appear 
that there are any additional pertinent treatment records to 
be requested or obtained.  See, in particular, the veteran's 
April 2001 statement "I don't have any additional medical 
evidence that I already haven't sent you."

Additionally, the veteran was afforded pertinent VA 
examinations in April 1998, June 2001 and November 2001. The 
Board's November 2000 remand was specifically intended to 
acquire additional medical examination evidence,  This has 
been accomplished.

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  VA has satisfied its 
duties to inform and assist the veteran in this case.  
Further development and further expending of VA's resources 
is not warranted.  

It is noted that the veteran's service medical records are 
not available for review.  The National Personnel Records 
Center has certified that they were destroyed in a 1973 fire 
at that facility.  The Board finds that the RO undertook a 
reasonably exhaustive search for those records, and that any 
further efforts are not justified.  Notwithstanding, the 
Board recognizes its heightened duty to explain its findings 
and conclusions and to consider the benefit of the doubt in 
cases where service medical records are unavailable.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992). 

The veteran and his representative have been afforded ample 
opportunity to present evidence and argument in support of 
his claims.  Most recently, the veteran's accredited 
representative submitted a brief to the Board in July 2002.


Factual Background

As noted, the veteran's service medical records are not 
available.  He was separated from service in October 1960.  
There is of record a letter dated in March 1962 from the 
State University of Iowa, University Hospitals pertaining to 
the veteran's efforts to obtain Vocational Rehabilitation 
Services.  It noted therein that the veteran "does have a 
real problem with his back" and that in view of the "early 
problem that he presents with his back, it is conceivable 
that he could have further problems as he gets older."  

There is also of record two written statements dated in 1995 
from individuals who allegedly served with the veteran.  In 
the statements, they recalled an incident in service when the 
veteran injured himself after having slipped from the wing of 
an F-100 aircraft that he was servicing.  One of the 
statements referred to the veteran having injured his back, 
while the other recalled an unspecific injury that required a 
one week hospitalization.  

VA outpatient treatment records include x-rays in April 1995 
showing minimal degenerative arthrosis as indicated by mild 
spurring of the lumbar vertebral bodies, and a May 1995 
diagnoses of "minimal degenerative joint disease, low back 
pain unchanged."

Based upon the foregoing evidence, in a December 1995 rating 
decision, service connection was granted for degenerative 
joint disease of the lumbar spine and evaluated as 20 percent 
disabling.  

In December 1997, the veteran underwent VA brain and spinal 
cord examination.  The report of the examination noted that 
the veteran was service-connected for a back disorder.  He 
complained that in the preceding month he had had episodes 
when he felt dizzy.  The veteran's medical history was set 
out in detail.  It was noted that the veteran's claims file 
and chart were both reviewed.  Following examination, the 
examiner exclaimed that there were no neurological 
abnormalities to account for the dizziness.  The examiner 
expressed the expectation of some vertebrobasilar 
insufficiency, and speculated that it may be related to the 
veteran's blood pressure alteration and to his medication.  
The examiner concluded that there was no indication of a 
neurological dysfunction.  

There is of record a February 1998, statement from a 
chiropractor, J.D.P., D.C., who stated that the veteran was 
under his care for lower back pain, neck pain, and dizziness.  
J.D.P. explained that the veteran's low back disorder puts 
additional stress on his spine that then aggravates his neck.  
J.D.P. noted that the dizziness was a more recent symptom 
that had been bothering the veteran for about 6 months, but 
that he had a similar episode of dizziness in the 1980's that 
resolved with chiropractic treatments to his low back and 
neck.  J.D.P. noted his suspicion that the veteran's 
dizziness was cervicogenic in origin based upon the veteran's 
past history, and that this was consistent with research that 
had shown proprioceptive injury from the cervical facet 
joints to the brain has an influence on equilibrium.  

In February 1998, the veteran filed the current claim of 
service connection for a cervical spine disorder and a 
disorder manifested by dizziness.  

In April 1998, the veteran underwent VA spine examination.  
The report of the examination noted that the veteran's claims 
file and clinical record had been reviewed.  A history of 
severe back pain and dizziness in 1965 relieved by 
chiropractor care was noted.  Following examination, the 
examiner's impression was degenerative disk disease, L3-L4.  
The examiner commented that the cervical spine symptoms were 
in no way due to or aggravated by the degenerative disease of 
the lumbar spine nor was the dizziness related to it.  The 
examiner concluded that "therefore, Allen versus Brown does 
not apply."

In April 1998, the veteran underwent VA neurological 
examination.  The report of the examination noted the 
veteran's complaints of dizziness, and his statements that he 
has had this since 1965, and that it was often accompanied by 
neck and low back trouble.  Following examination and review 
of the claims file and chart, the examiner opined that he did 
not believe that the veteran's dizziness was secondary to 
neurologic disease, and that he did not believe that any 
arthritic problem in the veteran's low back was responsible 
for the dizziness.  The examiner elaborated that there was 
very likely orthostatic dizziness that was probably a 
combination of the veteran's antihypertensive medications and 
perhaps a labyrinthine problem, but that it was certainly 
nothing the examiner could attribute to the veteran's 
cervical spine or lumbar spine disease.  

There is of record a statement dated in June 1998 from 
E.R.S., O.D., of the Albert Lea Clinic, that stated that the 
veteran had sustained an injury in an accident in 1960 that 
caused degenerative disc disease of the cervical, thoracic, 
and lumbar spine, and that the veteran had found that his 
discomfort is relieved by treatment from a chiropractor.  
E.R.S. stated his agreement with chiropractic manipulations 
for pain control.  He then related the veteran's belief that 
his dizziness is also relieved with manipulation.  

There is also of record a statement dated in October 1998, 
from Dr. N.R.S., Chiropractor, who stated that he had 
examined the veteran, went over his history, and reviewed the 
x-rays submitted to him.  Dr. N.R.S. stated that he found 
that the veteran's ongoing low back condition was effecting 
his postural relationship which was in turn also effecting 
the cervical spine.  In answer to the question of whether the 
veteran's back could be a causative factor for the veteran's 
dizziness, N.R.S. answered that "from a postural viewpoint, 
it most certainly could be a contributing factor to causing 
vertigo."  

There is of record an extensive History and Physical 
Examination report dated in February 1999, prepared by 
A.V.A., M.D., of "Pain Assessment."  The report outlined 
the history of the veteran's back disorder, and noted the 
veteran's report of its onset in 1960 after falling from the 
wing of a plane while he was in service.  The veteran was 
quoted as stating that although he immediately experienced 
low back pain, as time went on, his entire spine began to 
hurt including his neck.  There was also noted episodes of 
vertigo among the veteran's chief complaints.  

Following examination, A.V.A.'s impressions were:  1.  
Cervicogenic vertigo versus benign postural vertigo; 2.  
Chronic and permanent residuals of a musculoligamentous 
strain/sprain syndrome to the cervical, thoracic and lumbar 
spine; 3.  Depression secondary to ongoing pain syndrome and 
loss of function; and 4.  Probable disc injury to the 
cervical, thoracic and lumbar spine.  

Dr. A.V.A. noted that the veteran had originally been injured 
in 1960 with an emphasis of the problems associated with 
lumbar spine pain, but that when the lower back pain and 
tightness became severe, it developed up into the neck 
region, and thereafter the dizzy spell begin.  It was noted 
that when the veteran is treated by his chiropractor, the 
dizziness resolves.  Dr. A.V.A. explained that he has had 
hundreds of patients suffering from low back pain that 
ultimately have problems associated with the mid back and 
neck region.  Dr. A.V.A. concluded that it seemed entirely 
reasonable that the lower back disorder is causally related 
to the mid back and neck problems and subsequently results in 
the cervicogenic vertigo.  Dr. A.V.A. stated that the idea 
was not "far fetched" in that he has documentation and 
articles that show that lumbar spine pain disorders can lead 
to muscle tightness and further splinting mechanism of the 
mid back as well as into the neck region.  The examiner noted 
that on the date of veteran's accident in 1960, his neck was 
also included in the chief complaints.  Dr. A.V.A., stated 
that it would not surprise him if the entire spine was not 
affected by a fall from the airplane wing landing on a 
trailer hitch.  He declared that it certainly seemed feasible 
that the entire spine was affected by this injury, including 
the neck, which over a period of time with progressive 
degenerative changes, cervicogenic vertigo would be a 
potential sequelae.  

Pursuant to the Board's 2000 remand, the veteran underwent a 
VA orthopedic examination in June 2001, conducted by J.S., 
M.D., for the purpose of determining the etiology of his 
cervical spine disorder and the claimed dizziness.  In the 
report of the examination, it was noted that the veteran's 
claims file and medical records were reviewed, including the 
report of the history of the in-service accident in 1960.  It 
was noted that the veteran's dizziness had developed in 1997.  
It was further noted that the veteran had multiple problems 
including coronary artery disease, hypertension, degenerative 
disk disease, gout, impotence and dizziness.  It was noted 
that the veteran was on many medications.  The examiner 
explained the medications themselves could contribute to the 
veteran's dizziness.  

Following examination, including an extensive examination of 
the veteran's back, Dr. J.S.'s assessments were:  1.  Status 
post fall from aircraft wing, circa 1959, with low back 
injury; 2.  X-rays documenting degenerative changes at L3-L4 
and L4-L5, lumbar spine; 3.  Cervical spondylosis, clinical, 
with altered range of motion; and 4.  Dizziness, not related 
to back injury.  History of benign positional vertigo, 
multiple medications for hypertension, etc,. which 
conceivably also could be causing transient blood pressure 
fluctuations and dizziness.  

Dr. J.S. summarized that the attempt to connect the cervical 
spine with the lumbar back incident in 1959 is difficult to 
establish.  In his belief, it is speculative.  According to 
Dr. J.S., any radiologic findings must be attributed to age-
related changes that unfortunately all incur as we progress 
through life.  He stated that he did not believe that the 
dizziness was related to the veteran's neck.  

In June 2001, the veteran also underwent a VA neurology 
examination conducted by E.W., M.D. for the purpose of 
determining the etiology of his cervical spine disorder and 
claimed dizziness.  The report of the examination noted the 
veteran's alleged in-service fall injury and his post-service 
work history as a tiller, a farmer's helper and as the owner 
of an auto body shop.  The report also noted the veteran's 
complaints of dizziness, including his report that his 
dizziness markedly improved since he received hearing aids.  
Following a review of the veteran's medical chart and an 
examination, Dr. E.W. expressed a very strong belief that the 
veteran should be "reevaluated for the 50 % occlusion noted 
in his carotid artery on the right in 1960."  It was noted 
that one could have both carotid angiograms to compare one to 
the other and this may be related to the veteran's dizziness 
in some way.  Dr. E.W. stated that he could not give a 
definite diagnosis, only a thought on this.  

X-rays of the cervical spine in June 2001 resulted in the 
examiner's impression of mild to moderate degenerative 
changes of the cervical spine.  Following x-rays of the 
lumbar spine the impression was degenerative disk and joint 
disease of L3-4 and L4-5.

In November 2001, the veteran was seen again by Dr. E.W. who 
recalled his prior recommendation of an angiogram.  The 
veteran's complaints of intermittent dizziness that he has 
had since 1997 were noted.  Dr. E.W. indicated that they were 
getting worse.  Following examination, Dr. E.W. reemphasized 
his firm belief that the veteran had some diffuse extra-
cranial cause for his weakness, and that he should have an 
arteriogram to rule in or rule out definitely an extracranial 
lesion in the veteran's carotid artery.  

In November 2001, the veteran underwent VA ear disease 
examination to determine whether there is any relationship 
between his dizziness and his service-connected hearing loss.  
Following a report of history from the veteran and an 
examination, the examiner noted that the veteran has 
bilateral sensorineural hearing loss that has been slowly 
progressive over the years.  The examiner, Dr. H.C.B. 
expressed an opinion that to her knowledge, there is no 
association of noise induced dizziness unless the veteran 
describes a specific episode of an injury such as a blast 
injury that causes dizziness at the time of the injury.  The 
veteran was said to deny any such instances of either a blast 
or a loud noise, or perforated eardrum secondary to noise 
that has been associated with dizziness in this population.  
The examiner concluded that given the evidence that she has, 
it is unlikely that the veteran's dizziness is related to 
chronic inner ear disease.  

In February 2002, Dr. E.W. was contacted and asked about the 
reference in his June 2001 examination report to a 1960 
arteriogram.  Following a review of the claims file and 
medical records, Dr. E.W. stated that he must have been 
mistaken because no such record could be located.  Dr. E.W. 
noted that the veteran does have carotid artery stenosis that 
was detected on ultrasound, and has been stable.  Dr. E.W. 
stated that dizziness can occur with carotid stenosis and 
that this may be the case in the veteran.  


Relevant law and regulations

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2001); 38 C.F.R. § 3.303 (2001).  
Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
U.S.C.A. § 1113(b) (West Supp. 2001); 38 C.F.R. § 3.303(d) 
(2001); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2001).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993). 
Additional disability resulting from the aggravation of a 
non-service- connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a). 
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of direct service connection 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

With respect to secondary service connection, a similar 
analysis applies.  There must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  


Analysis

The veteran contends that his cervical spine disorder is 
related to an injury that he sustained while working on an 
aircraft in service, when he fell 15 feet from the wing 
hitting his back on a tug hitch that was on the ground.  In 
the alternative, he alleges that the cervical spine disorder 
it is related to the service-connected lumbar spine disorder 
that he sustained in the same in-service accident.  The 
veteran also alleges that he has a disability characterized 
by dizziness that is related to his lumbar spine disorder 
and/or cervical spine disorder.  

1.  Entitlement to service connection for a cervical spine 
disorder, claimed as secondary to a service-connected lumbar 
spine disorder.

When service connection was granted for the veteran's lumbar 
spine disorder in December 1995, VA essentially conceded that 
the veteran had injured his back in service.  The veteran has 
more recently claimed that the extent of that initial injury 
also encompassed his neck or cervical spine.  In the 
alternative, he has also argued that the cervical spine 
disorder has developed indirectly over time as a result of 
the service-connected lumbar spine disorder.  

The most compelling evidence supporting both of those 
theories comes from a report of Dr. A.V.A. in February 1999.  
His opinion was based upon an extensive medical history and 
physical examination.  In forming his opinion, Dr. A.V.A. 
drew from his own experiences as a physician when he 
described having had "hundreds of patients suffering from 
low back pain that ultimately have problems with mid back and 
neck regions."  He further emphasized that it would surprise 
him if the veteran's "entire spine was not affected by a 
fall from the airplane wing landing on a trailer hitch."  
Normally, the Board is not bound to accept medical opinions 
which are based on history supplied by the veteran where that 
history is unsupported by the medical evidence.  Black v. 
Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993).  In this case, however, the veteran's history of 
the in-service back injury [although not the extent], has 
essentially been conceded.  This case appears to be more 
analogous to Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998). In that case, the examiner did not merely transcribe 
the veteran's statements, but rather arrived at a medical 
conclusion based on the evidence.

As a physician, Dr. A.V.A. has the medical expertise to give 
an opinion as to what he believes to have been the 
consequences of the injury in question, in terms of both 
immediate and remote residuals.  Significantly, Dr. A.V.A. 
did not offer his opinion regarding the origin of the 
cervical spine disorder conditionally or with hesitancy.  He 
emphasized the likelihood of both a direct and indirect 
relationship between the in-service incident and the current 
cervical disability.  Chiropractors, J.D.P. and N.R.S. also 
offered unequivocal statements in support of a relationship 
between the veteran's low back and cervical spine disorders, 
reasoning, for example, additional postural stress as the 
cause.  

Evidence against the claim includes the April 1998, VA spine 
examination report that concluded without explanation that 
there was no relationship between the cervical spine and 
lumbar spine disorders.  A June 2001 VA orthopedic 
examination report did not support the veteran's claim, 
although it did not discount it entirely.  The conclusion 
reached therein was that the establishment of a relationship 
between the spine disorders was difficult and therefore 
speculative.  The implication was that it was not out of the 
question.  

Applying the Hickson analysis, the Board concludes that there 
was an in-service injury to the veteran's back, and that the 
veteran has a current cervical spine disorder.  Hickson 
elements (1) and (2) are accordingly met.  With respect to 
Hickson element (3), medical nexus evidence, the Board finds 
that the evidence is in equipoise as to the question of 
whether the current cervical spine disorder is etiologically 
related to the in-service injury.  Each of the medical care 
providers for and against the claim have provided equally 
compelling reasons for their conclusions.  Pursuant to 38 
U.S.C.A. § 5107, where, after review of all the evidence, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See also 38 C.F.R. § 3.102.  As to this issue, the Board 
finds that there is an approximate balance of the positive 
and negative evidence as to whether the veteran currently has 
a cervical spine disorder that is related to the in-service 
injury.  Thus, the Board concludes that the veteran's claim 
for service connection for a cervical spine disorder is 
granted.

Since the Board is granting service connection on a direct 
basis, the veteran's contention with respect to secondary 
service connection is rendered moot.

2.  Entitlement to service connection for dizziness, claimed 
as secondary to service-connected lumber spine and cervical 
spine disorders.

The veteran has also contended that he has a disorder 
characterized by dizziness that is etiologically related to 
his service-connected lumbar spine and cervical spine 
disorders.  

The Board observes in passing that the veteran does not 
appear to contend, and the evidence of record does not 
suggest, that the veteran's claimed dizziness, which 
evidently was initially reported several decades after 
service, existed during service or was the direct result of 
any incident of service, including the fall from the aircraft 
which has been described elsewhere in this decision.  The 
matter of direct service connection will therefore not be 
discussed further.   

Applying the Hickson/Wallin analysis to this issue.  It is 
clear that service-connected disabilities, in the form of a 
lumbar spine disability, hearing loss and a cervical spine 
disability, exist.  Element (2) is clearly satisfied.

With respect to element (1), current disability, although 
there have been a number of suggestions as to its cause, 
there is no diagnosis of record.  In essence, the medical 
evidence describes dizziness as a symptom without an 
identifiable cause.  Even opinions in support of the 
veteran's claim, such as that of Dr. A.V.A. , appear to 
indicate that dizziness is part and parcel of the veteran's 
service-connected cervical spine disability rather than a 
separate disability.  Setting aside whether this is in fact a 
correct conclusion, it works against the veteran's claim 
because no separate disorder is identified.

In the absence of a diagnosed disability, service connection 
may not be granted.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) [service connection may not be granted unless a current 
disability exists].  See also Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999) [service connection may not be granted 
for symptoms unaccompanied by a current diagnosis].  
Accordingly, element (1) a currently diagnosed disability, 
has not been met.

With respect to element (3), medical nexus evidence, the most 
compelling evidence supporting the veteran's claim is the 
February 1999 statement submitted by Dr. A.V.A.  In the case 
of dizziness, however, Dr. A.V.A.'s support of the veteran's 
claim is not nearly so strong as it was for establishing 
service connection for the cervical spine disorder.  Rather 
than setting out his opinion on this subject unequivocally, 
Dr. A.V.A. offered statements that were more conjectures of 
possibilities.  Critically, he never characterized the 
veteran's spine disorder as the more likely probability for 
the etiology of his dizziness.  For example, Dr. A.V.A. 
stated that in an individual with degenerative changes in the 
cervical spine "cervicogenic vertigo could certainly then be 
kicked off and result subsequently in the dizziness that [the 
veteran] suffers [emphasis added]."  Thereafter, while 
unequivocally tying the accident in service to the veteran's 
cervical spine disorder by stating that it would surprise him 
if the entire spine was not affected by it, he was more 
conditional in discussing dizziness when he characterized 
cervicogenic vertigo as only a "potential sequelae."   

By the same token, chiropractors J.D.P. and N.R.S., who had 
also offered unequivocal statements in support of a 
relationship between the veteran's low back and cervical 
spine disorders, were again much more conditional concerning 
the dizziness disorder's relationship.  Dr. N.R.S. stated 
that "it most certainly could be a contributing factor to 
causing vertigo [emphasis added]."  J.D.P. raised on the 
suspicion that the veteran's "dizziness is cervicogenic in 
origin."  Another private physician, Dr. E.R.S., O.D., 
merely referenced the veteran's opinions, but did not offer 
his own on the subject.  

On the other hand, the evidence against the veteran's claim 
that his dizziness is related to his spine disorder was much 
more emphatic and compelling.  Dr. G.W., who conducted the 
April 1998 VA neurology examination, stated unequivocally 
that the veteran's dizziness was "certainly nothing that 
[he] could attribute to [the veteran's] cervical spine or 
lumbar spine disease."  Medications or labyrinthine problems 
were provided as a more likely cause.  The April 1998 VA 
spine examiner was equally emphatic that the dizziness was 
not related to the lumbar spine disorder.  The June 2001, VA 
orthopedic examiner, Dr. J.S. stated that he did not believe 
that the veteran's dizziness was related to his neck.  The VA 
neurologist, Dr. E.W., who examined the veteran twice, 
expressed his belief that a carotid stenosis was the more 
likely cause of the veteran's dizziness.  Finally, Dr. H.B., 
a VA audiologist, discounted the possibility that the 
veteran's dizziness was related to his service-connected 
bilateral defective hearing.  

In this case, the Board finds these opinions against the 
veteran's claims for service connection for dizziness to be 
more probative of the issue.  They were, for the most part, 
based upon lengthy interviews, extensive testing, the 
consideration of an accurate medical history and a thorough 
review of the veteran's claims file and medical chart.  The 
examiners who wrote against the possibility of a relationship 
were more emphatic in their beliefs.  They posed, in some 
cases, what they believed were more likely causes and 
provided medical rationale for their positions.  Their 
opinions are consistent with the veteran's reported history 
and clinical findings noted in the record.  The Board accords 
them far greater weight than the conditional opinions in 
support of the claim.  The Board therefore finds that a 
preponderance of the evidence to be against the veteran's 
claim with respect to the matter of medical nexus.  

In short, the veteran's claims of entitlement to service 
connection for a disorder manifested by dizziness fails 
because such disorder has not been identified and the greater 
weight of the medical evidence is against a conclusion that 
such disorder, if it exists, is related to any of the 
veteran's service-connected disabilities.  For the reasons 
and bases provided above, the evidence in this case 
preponderates against the claim for service connection for 
dizziness.  The benefit sought on appeal is accordingly 
denied. 

ORDER

Service connection for a cervical spine disorder is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.

Service connection for dizziness is denied.  


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

